21 A.3d 1141 (2011)
206 N.J. 580
In the Matter of Max A. BAKER, a Judge of the Superior Court.
D-95 September Term 2010, (068033)
Supreme Court of New Jersey.
Decided June 16, 2011.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that MAX A. BAKER, a Judge of the Superior Court, be publicly reprimanded for violating the Code of Judicial Conduct, specifically, Canon 1 (a judge should observe high standards of conduct so the integrity and independence of the Judiciary may be preserved), Canon 2A (a judge should respect and comply with the law and act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), and Canon 3A(3) (a judge should be patient, dignified, and courteous to all those with whom the judge deals in an official capacity);
And respondent, through counsel, having accepted the findings and recommendation *1142 for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and MAX A BAKER, a Judge of the Superior Court, is hereby publicly reprimanded.